Citation Nr: 0738777	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  93-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for arthritis of both hips, 
to include as secondary to avascular necrosis of both hips.   


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The veteran served on active duty from August 1979 to July 
1982 and from November 1990 to April 1991. 

Procedural history

A November 2006 Board of Veterans' Appeals (hereinafter 
Board) decision granted service connection for avascular 
necrosis (hereinafter AVN) of both hips.  The remote 
procedural history of that issue was set forth therein and 
will not be repeated.  

The veteran appealed the November 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated in August 2007, the Court remanded 
the case to the Board pursuant to a Joint Motion for Partial 
Remand (hereinafter Joint Motion).  This will be discussed 
below.  The Board's grant of service connection for avascular 
necrosis of both hips was not disturbed. 

This case is REMANDED to the VA Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action on his part is required.


REMAND
  
In essence, the Joint Motion indicated that the November 2006 
Board decision, in addition to adjudicating the issue of 
entitlement to service connection for AVN of both hips, 
should also have adjudicated the issue of whether service 
connection for bilateral arthritis of the hips was also 
warranted.

In particular, the Joint Motion stated as follows: 

[T]he Board should determine, with 
support by an adequate statement of 
reasons or bases, whether it is required 
to adjudicate whether Appellant's 
bilateral arthritis of the hips is 
related to his military service, on both 
a direct basis, and as secondary to his 
service-connected AVN.   

The Joint Motion also noted that the Board should "fully 
assist Appellant with his claims by reexamining the evidence 
of record and seeking any other evidence this is necessary to 
support its decision."  

A review of the file indicates that the veteran appears to 
have contended at the Department of Veterans Affairs Regional 
Office in Muskogee, Oklahoma (the RO) that he was entitled to 
service connection for both avascular necrosis of both hips 
and secondary arthritis of both hips.  The RO adjudicated the 
veteran's claim as one for "service connection for hip 
disability."  Although this is somewhat unclear on its face, 
a reading of the various documents issued by the RO indicates 
that only  AVN of both hips was considered.  Indeed, in light 
of the RO's denial of service connection for AVN, 
consideration of service connection for arthritis of the hips 
on a secondary basis was premature.   

With respect to the Board's November 2006 decision, 
consideration of the arthritis issue would not have been 
appropriate, since the veteran had not been provided with 
appropriate due process.  It would have been better for the 
Board to have referred that issue to the RO for consideration 
in light of its grant of service connection for AVN.   

In any event, initial consideration of this matter by the 
Board at this time would result in potential prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

This matter is remanded to the agency of original 
jurisdiction (AOJ) for the following development:  

After conducting any appropriate 
procedural or evidentiary development, 
the AOJ should adjudicate the matter of 
whether the veteran is entitled to 
service connected compensation for 
disability resulting from arthritis of 
the hips.  If this action does not result 
in a complete grant of all benefits 
sought by the veteran in connection with 
this matter, the veteran and his attorney 
must be provided a statement of the case 
and an appropriate period of time must be 
allowed for response.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



